DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/15/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/4/2020 have all been considered and made of record (note the attached copy of form PTO – 1449). ( Note: The information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information already of record or being made of record in the application. Applicant has cited over 150 references for consideration. The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner).

Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 1 ,8 and 9 are  rejected on the ground of statutory -type double patenting as being unpatentable over claim 1 respectively U.S. Patent No. 10,663,761 B2.
Instant application 16/849,292
Regarding claim 1, A covering to treat an eye of a patient, wherein, the eye comprises a cornea, an ablated stroma, and an epithelium, wherein the epithelium comprises an inner portion comprising irregularities characterized by an irregularity profile and an outer portion; the covering comprises a conformable inner portion comprising an upper surface profile; the covering comprises an outer portion configured to adhere to the outer portion of the epithelium; and the upper surface profile corresponds to a profile of the ablated stroma and is configured to smooth the irregularities when the outer portion of the covering adheres to the outer portion of the epithelium.
Regarding claim 8, wherein the irregularities comprise high spatial frequencies and the conformable inner portion is configured to smooth the high spatial frequencies.  

  
U.S. Patent No. 10,663,761 B2
 Regarding claim 1, A covering to treat an eye of a patient, wherein, the eye comprises a cornea, an ablated stroma, and an epithelium, wherein the epithelium comprises an inner portion comprising irregularities characterized by an irregularity profile and an outer portion; the covering comprises a conformable inner portion comprising an upper surface profile; the covering comprises an outer portion configured to adhere to the outer portion of the epithelium; and the upper surface profile corresponds to a profile of the ablated stroma and is configured to smooth the irregularities when the outer portion of the covering adheres to the outer portion of the epithelium, wherein the irregularities comprise high spatial frequencies and the conformable inner portion is configured to smooth the high spatial frequencies, and wherein the high spatial frequencies correspond to frequencies greater than 0.17 cycles/mm.
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5,7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marmo et al (2006/0241751 A1) in view of Dai et al (2005/0270491 A1).
 Regarding claim 1, Marmo et al discloses (refer to figures 1-3)a covering to treat an eye of a patient, wherein, the eye (10) comprises a cornea (20), an ablated stroma (26), and an epithelium (22), wherein the epithelium comprises an inner portion comprising and an outer portion; the covering comprises a conformable inner portion comprising an upper surface profile; the covering comprises an outer portion configured to adhere to the outer portion of the epithelium (22); and the upper surface profile corresponds to a profile of the ablated stroma (26) and is configured to smooth when the outer portion of the covering adheres to the outer portion of the epithelium (figure 3, paragraph 0042,paragraph 0043).  
Marmo et al discloses all the claimed limitations except spatial frequency and irregularities characterized.
Dai et al discloses spatial frequency and irregularities characterized (paragraph 0201 and 0210 and paragraph 0323).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching spatial frequency and irregularities characterized in to the Marmo et al treat an eye of a patient for the purpose of improves device and improve vision correction as taught by Dai et al (paragraph 0013).

Dai et al discloses spatial frequency and irregularities characterized and lower frequency (paragraph 0201 and 0210 and paragraph 0323).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching spatial frequency and irregularities characterized in to the Marmo et al treat an eye of a patient for improves device and improve vision correction as taught by Dai et al (paragraph 0013).
Regarding claim 3, Marmo et al discloses wherein the conformable inner portion comprises a stretchable material configured to stretch across the irregularities of the epithelium and to smooth the irregularities transferred from the irregularity profile in contact with the lower surface to the upper surface profile when the outer portion of the covering is adhered to the outer portion of the epithelium (22).  
Regarding claim 4, Marmo et al discloses wherein the conformable inner portion comprises a stretchable material having a thickness profile configured to smooth the irregularities of the epithelium when the covering is positioned on the cornea (20).  
Regarding claim 5, Marmo et al discloses wherein the inner portion comprises a compressible material to conform to the irregularities of the epithelium (22) with a lower surface and smooth irregularities transferred from the irregularity profile in contact with the lower surface to the upper surface profile when the outer portion is adhered to the epithelium.  

Regarding claim 10, combination of Marmo et al  in view of Dai et al  discloses  wherein the inner portion of the covering comprises an optical power that is from 1D to 2.5D less than the optical power of the ablated stroma (paragraph 0015, Dai ).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marmo et al (2006/0241751 A1) in view of Dai et al (2005/0270491 A1) further in view of Serdarevice et al (9,526,656 B2).
Regarding claim 6, depends on claim 1, Marmo et al  in view of Dai et al  discloses all of the claimed limitations except  wherein the covering comprises a material having a modulus within a range from 4 MPa to 20 MPa.  
Serdarevice et al discloses the covering comprises a material having a modulus within a range from 4 MPa to 20 MPa (column 45, line 35).
. It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching a material having a modulus within a range from 4 MPa to 20 MPa in to the Marmo et al in view of Dai et al for the purpose of better modify the structure as taught by Serdarevice et al (column1, lines 35-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.